 

"Filing $S3SES@5 HARI 1 BPUSEPOS 18.26 BRA 0” FESD Docker osvnsi2021 Page 1 of

IN THE CIRCUIT COURT OF THE 117

OLGA GOMEZ MEJIA, JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA
Plaintiff,
vs. GENERAL JURISDICTION DIVISION
COSTCO WHOLESALE.,
CASE NO::
Defendant,

/
COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY

COMES NOW, the Plaintiff, OLGA GOMEZ MEJIA, by and through the undersigned
attorney, and files this complaint against the Defendants, COSTCO WHOLESALE
CORPORATION, a Washington for-profit corporation, and further states:

PARTIES, JURISDICTION, & VENUE

1. This is an action for damages in excess of $15,000.00, and this matter is otherwise within
the jurisdiction of this court. )

2. Plaintiff, OLGA GOMEZ MEJIA (“Plaintiff”), is, and was at all relevant times hereto, a
resident of Miami-Dade County, Florida.

3. At all relevant times material hereto, Defendant, COSTCO WHOLESALE
CORPORATION, (“COSTCO”), a Washington for-profit corporation, was authorized to
conduct and/or transact business within the State of Florida with registered agents in
Plantation, Florida. COSTCO managed, maintained, controlled, and/or operated a retail
store located in Miami-Dade County, Florida.

4, Venue is proper in Miami-Dade County, Florida because the alleged negligent and
tortious conduct occurred in Miami-Dade County.

GENERAL ALLEGATIONS

5. On or about November 17, 2019, the Plaintiff was a business invitee of COSTCO,
located at 16580 NW 59 Avenue, Hialeah, Florida 33014.

6. Plaintiff was walking through a toy aisle looking at the toys on display when she tripped
over a toy piano mat that was left unattended on the floor.

7. COSTCO did not place any warning or advisory signs indicating there may be an
obstruction or danger on the floor ahead.
Case 1:21-cv-21816-JEM Document 1-3 Entered on FLSD Docket 05/13/2021 Page 2 of 4

8. The existence of the toy piano mat left unattended on the floor created an unreasonably
dangerous and unsafe condition,

9, COSTCO owed Plaintiff a non-delegable duty to use reasonable care in the maintenance
of said premises.

10. PlaintifPs trip and fall resulted in severe and, permanent injuries, and resulted in
substantial medical expenses.

COUNT I —- NEGLIGENCE OF COSTCO WHOLESALE CORPORATION,

The Plaintiff re-alleges paragraphs one through eight above, as though fully set forth herein.

11. At all times material, COSTCO, through its employees, servants, agents, and/or
representatives acting within the course and scope of their employment, owed a duty to
maintain its premises in a reasonably safe condition so as to prevent injury to members of
the public; including, and in particular, Plaintiff.

12. At all times material, COSTCO, through its employees, servants, agents, and/or
representatives acting within the course and scope of their employment, was negligent
and breached its duty of care to Plaintiff by committing the following acts and/or
omissions, including, but not limited to:

a.

b.

failing to maintain the subject premises in a reasonably safe condition;

failing to adequately mark, and/or identify dangerous or hazardous conditions
which it knew existed, or inthe exercise of reasonable care, should have
known existed;

failing to repair and/or remedy a dangerous condition;

failing to remedy a dangerous condition which was known by Defendant
and/or which in the exercise of reasonable care should have been known by
Defendant;

creating a dangerous condition by failing to maintain caution or warn the
public of hazardous conditions;

failing to adopt policies, protocols, and procedures to prevent and/or remedy
the dangerous condition;

failing to properly hire, fire, retain, supervise and train employees and agents
with regards to warning of dangerous conditions, preventing dangerous
conditions, and correcting dangerous conditions;
Case 1:21-cv-21816-JEM Document 1-3 Entered on FLSD Docket 05/13/2021 Page 3 of 4

h. failing to properly hire, fire, retain, supervise and train third parties to perform
the non-delegable duty of maintaining the property in a reasonably safe
condition;

i. failing to properly hire, fire, retain, supervise and train third parties as it
relates to maintaining the property in a reasonably safe condition;

j. failing to restrict access to the subject area that contained dangerous
conditions;

k. failing to warn Plaintiff of dangerous conditions that existed at the subject
premises, that the defendant knew or should have known existed;

I. failing to correct a dangerous condition it knew or should have known existed;
and

m. additional acts of negligence not yet discovered.

13. The negligent condition was known to COSTO or had existed for a sufficient length of
time so that the Defendant, COSTCO should have known of it.

14. As a direct and proximate result of COSTCO’s negligence, Plaintiff sustained severe
bodily injuries, all of which have caused and will continue to cause physical pain,
suffering, disability, disfigurement, mental anguish, inconvenience, and loss of capacity
for enjoyment of life, experienced in the past, and/or to be experienced in the future, loss
of earnings and/or or earning capacity in the future. In addition, Plaintiff has incurred
and will continue to incur medical, rehabilitation, and related expenses.

WHEREFORE, Plaintiff respectfully requests that a judgment be entered against
Defendant for compensatory damages, costs, pre-judgment interests, and any other relief this
honorable court deems just and proper.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the
Clerk of Miami-Dade County by using the Florida Courts e-Filing Portal, which will send an
automatic e-mail message to all counsel of record registered with the e-Filing Portal system: on
this 16 day of December, 2020.
Respectfully Submitted,

ALEXIS IZQUIERDO, P.A.
Attorney for Plaintiff

102 East 49th Street

Hialeah, FL 33013

Telephone: (305) 826-9994
Facsimile: (305) 826-1119
aizquierdo(@izquierdolaw.com

uo
Case 1:21-cv-21816-JEM Document 1-3 Entered on FLSD Docket 05/13/2021 Page 4 of 4

vdelpino@izquierdolaw.com

By: _/s/
ALEXIS IZQUIERDO, ESQ.
FBN: 994634

 

 
